I concur in the judgment, in paragraph one of the syllabus, and in paragraph two of the syllabus when applied to the appropriation of an easement for highway purposes. Permitting the amendment to provide for an easement rather than fee simple title removes from our consideration at this time all questions as to the extent or purpose, if any, for which plans and specifications would be admissible where a fee simple title is appropriated. It no doubt was an oversight, but as a part of the requested amendment the words "Fee Simple" should also be stricken from the finding contained in the resolution and the words "an easement for highway purposes" substituted. Query as to the manner of preserving the right of the landowner, who did not take the deposit but appealed because he thought a fee simple title was being taken, to take the deposit following the amendment should he so elect; also, as to the right of the landowner to recover any expenses incurred by him attributable solely to the manner in which the resolution was filed prior to amendment? The Common Pleas Court, however, was in error in requiring the director to agree to pay any expenses as a condition precedent to the right to amend. If such were assessed by the court, it would be the right of the director to appeal, without having waived such right by being required to agree. *Page 20